PER CURIAM.
Claimant/employee appeals a final order dismissing his petition for workers’ compensation benefits, which was entered on the ground that the judge of compensation claims lacked jurisdiction to consider the claim, because a collective bargaining agreement entered into by the employee’s union and the employer had supplanted the provisions of chapter 440, as authorized by section 440.211, Florida Statutes (1995). We affirm all issues raised, noting that some have been addressed by this court’s decisions in Ulico Casualty Co. v. Fernandez, 825 So.2d 988 (Fla. 1st DCA 2002), and Ariston v. Allied Building Crafts, 825 So.2d 435 (Fla. 1st DCA 2002), while others are either without merit or the findings challenged are supported by competent, substantial evidence.
AFFIRMED.
ERVIN, BARFIELD and VAN NORTWICK, JJ., concur.